Citation Nr: 1745382	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at St. Vincent's Medical center in Jacksonville, Florida, on September 8, 2012, and for the period from September 9, 2012, through September 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

It appears that the appellant had active duty service from March 1988 to February 1992, although there is no confirmation of this in the medical reimbursement file/Combined Health Record (CHR); Veterans Benefits Management System (VBMS), however, does demonstrate that these dates of service are verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 medical reimbursement decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in January 2015; a transcript of that hearing is associated with the claims file.

This case was before the Board in March 2015 and February 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in the previous March 2015 and February 2016 remands, the Board requested that either a physical copy of the claims file be obtained and associated with the medical reimbursement file/CHR-or that the claims file be uploaded into VBMS-in order for the Board to confirm the appellant's dates of service and whether he had any service-connected disabilities. A review of the medical reimbursement file/CHR at this time shows that the appellant's physical claims file has not been obtained, nor has any further documentation been added to VBMS since the Board's previous remand, aside from the informal hearing presentation from the Veteran's representative following the issuance of the July 2016 supplemental statement of the case. The first remand instruction was clearly not complied with.

The second remand instruction appears to have been followed partially, as the medical reimbursement file/CHR now contains VA treatment records from September 11, 2012, through September 21, 2012. However, the second remand instruction specifically identifies a September 8, 2012, VA physician's opinion. This has not been associated with the claims file, nor has a memorandum of unavailability been drafted and associated with the claims file.

The third remand instruction was also only followed partially. While an addendum opinion was obtained, the opinion continued to focus on prior treatment and not whether the appellant's condition was emergent at the time he sought treatment at St. Vincent's Medical Center. Additionally, the physician did not specifically address the appellant's lay statements of record.

Finally, there is no documentation in the records that would show that even if the appellant had requested a transfer to the VA facility, that transfer would have been accepted and that the VAMCs were able to accommodate the appellant at that time. The Board notes that the supplemental statement of the case noted the VAMCs are open 24 hours a day seven days a week; however, there is no documentation that the VAMCs were actually available at any time from September 8, 2012, through September 14, 2012. Thus, the Board must find that there is not substantial compliance with the fourth remand instruction as well. The Board notes that the physician's opinion addressed the question as to whether the Gainesville VA Medical Center was feasibly available to the appellant given the length of time (1.5 hours) and the distance (approximately 65 miles) that facility is from the appellant's home. 

In light of the several deficiencies and the clear noncompliance with almost the entire previous remand, the Board finds that it must again remand the claim at this time. See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1. A physical copy of the claims file must be associated with the medical reimbursement file/CHR or the entirety of the physical claims file (non-medical reimbursement claims file) should be scanned and uploaded into VBMS so that the Board has access to the entire claims file so as to determine whether the appellant is, in fact, a veteran and, if so, whether he is service connected for any disability(ies). If no such file exists, or cannot be obtained and associated with the medical reimbursement file/CHR, then a memorandum of unavailability must be drafted and associated with the claims file instead, and the appellant should be so notified. No other development should even be attempted until this remand instruction has been completed.

2. Obtain and associate with the claims file (or upload into VBMS) the September 8, 2012 VA Physician's opinion which apparently indicated that the appellant was non-emergent at the time of his VA treatment on that date. 

Merely noting the document's existence in CAPRI is not sufficient, but rather that document must be associated with the claims file or uploaded into VBMS for review. If no such documents exist, or they cannot be obtained and associated with the claims file, then a memorandum of unavailability must be drafted and associated with the claims file instead, and the appellant should be so notified.

3. After the above has been obtained and associated with the claims file, or whether such has been uploaded and exists in VBMS so that review of the documents is available, send the claims file to an appropriate physician in order to obtain an addendum opinion as to whether the appellant's condition was emergent upon entrance into care at St. Vincent's Medical Center on September 8, 2012, and whether the appellant was stable enough for transfer to a VA facility after being hospitalized on September 9, 2012. 

The examiner is reminded that whether a condition is emergent or not is determined by the following standard: a condition is considered emergent if a prudent layperson would reasonably expect that delay in seeking immediate medical treatment would be hazardous to life and/or health.

The examiner should focus on whether the appellant's condition was emergent at the time he sought treatment at St. Vincent's Medical Center and not whether the appellant's condition was emergent prior to that time when he apparently sought treatment with VA. Also, in rendering the above opinion, the physician should specifically address the appellant's lay statements of record, particularly from his January 2015 hearing, regarding his state of mind at the time of treatment at St. Vincent's Medical Center from September 8, 2012, through September 14, 2012.

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Request information from the Gainesville VA Medical Center regarding whether, any time from September 8, 2012 through September 14, 2012, there was actual availability to accept the appellant's transfer when the appellant had stabilized, based on the above obtained medical opinion.

5. Finally, prior to any adjudicatory action taken, the VAMC should make sure that the other information required for processing a claim under 38 U.S.C.A. §1728, and under 38 U.S.C.A. § 1725 and the Veterans Millennium Health Care and Benefits Act, have been properly obtained and associated with the claims file, including whether the appellant was properly enrolled with VA for such coverage, whether the appellant had any third-party insurance carrier at the time of treatment from September 8, 2012, through September 14, 2012, etc.

6. Following any additional indicated development, the VAMC should review the claims file and readjudicate the appellant's medical reimbursement claim. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




